What the joint board decided in its order of June 15, 1931, was that respondent's alleged loss of, or reduction in, sight was not due to the injury causing the hernia, nor to the subsequent operation for hernia. No appeal was taken from that order, and none can now be predicated thereon. This proceeding seeks to secure the benefit of an appeal that was once available but is now barred by the statute.
The effect of the majority opinion in this case is simply to permit claimants to retry their claims upon successive theories concerning the nature of the disease affecting a particular organ. There are many diseases of the eye that affect the sight. Among those suggested are cataract, detached retina, pigmentous *Page 475 
retinitis, glaucoma, monopthalmica, opthalmocarcinoma, and conjunctivitis. But the nature of the particular disease causing the effect complained of is immaterial. The board decided that, whatever the immediate cause of the blindness was, it was not referable to the hernia. From that order, respondent should have appealed. Having failed to do so, his claim for affected eyesight is now barred. Strmich v. Department of Labor and Industries,ante p. 466, 47 P.2d 990.
This case, like many arising under the workmen's compensation act, is a pathetic one. But the board gave it a careful and conscientious consideration. The statute is controlling and admits of no exception. I am, therefore, compelled to dissent.